

EXHIBIT 10.20
FORM OF
2014 PERFORMANCE SHARE UNIT
AWARD TERMS
UNDER THE MERCK & CO., INC. 2010 STOCK INCENTIVE PLAN




I.    GENERAL. These Performance Share Units (“PSUs”) are granted under and
subject to the following Award Terms and the Merck & Co., Inc. 2010 Stock
Incentive Plan (the "Merck ISP").


 
Award Period:
Jan. 1, 2014 –

Dec. 31, 2016



II.    DEFINITIONS. For the purpose of these Award Terms:


“Adjusted Operating Cash Flow” means the sum of the Company’s after-tax non-GAAP
net income (attributable to the Company) less the change in working capital
(working capital includes Trade Accounts Receivable and Inventory – including
Trade Accounts Receivables and Inventory included in Other Assets – net of
Accounts Payable) plus non-GAAP depreciation and amortization for each of
calendar year of the Award Period.


The above result shall be adjusted to exclude charges or items from the
measurement of performance relating to (1) the impact of foreign exchange; (2)
the impact of significant unplanned acquisitions/divestitures and (3) the impact
of significant, unplanned research & development investments.


“Award Period” means the three-year period commencing on January 1, 2014 and
ending on December 31, 2016.


“Cash Flow Performance Payout” means the percentage of Target Shares to be paid
out based upon the Company’s Adjusted Operating Cash Flow goal as determined
under paragraph C of Section III.


“Code” means the Internal Revenue Code of 1986 or any successor thereto.


“Final Award” means the percentage of the Target described in Section III
hereof.


“Grant Date” means the date a Performance Share Unit is granted.


“Peer Healthcare Companies" are the healthcare companies used by the Committee
in evaluating the Company’s TSR Performance for the entire Award Period. For
2014 and for so long thereafter during the Award Period that such comp anies are
publicly traded on a nationally recognized stock exchange, the following are the
Peer Healthcare Companies except as described below.


AbbVie
Roche
Amgen
Johnson & Johnson
Astra Zeneca
Novartis
Bristol-Myers Squibb
Pfizer
Eli Lilly
Sanofi-Aventis
GlaxoSmithKline
 



The Committee intends that the Peer Healthcare Companies be subject to such
adjustment as may be necessary to reflect merger, reorganization,
recapitalization, extraordinary cash dividend, combination of shares,
consolidation, rights offering, spin off, split off, split up, bankruptcy,
liquidation, acquisition, or other similar change in any Peer Healthcare
Company.


“Performance Share” means a phantom share of Common Stock. Until distributed
pursuant to paragraph F of this Article III, Performance Shares shall not
entitle the holder to any of the rights of a holder of

1

--------------------------------------------------------------------------------



Common Stock, including voting rights; provided, however, that the Committee
retains the right to make adjustments as described in Section 7 of the Merck
ISP.


“Performance Unit Grantee” or “Grantee” means an eligible employee who receives
a Performance Share Unit.


“Performance Share Unit” or “PSU” means an award of Performance Shares as
described in these Award Terms.


“Target Shares” means the number of Performance Shares that will be
distributable if the Performance Measures are achieved at the level identified
as “target” for the entire Award Period.


“Total Shareholder Return” or “TSR” means the change in value of one share of a
company’s Common Stock over the Award Period, taking into account both stock
price appreciation (or depreciation) and the reinvestment of dividends. The
beginning and ending stock prices will be based on the average closing stock
prices during the months of December 2013 and December 2016, respectively. TSR
will be calculated on a compound annualized basis over the Award Period.


“TSR Performance Payout” means the percentage of Target Shares to be paid out
based upon the Company’s TSR Performance as determined under paragraph B of
Section III.


III.    CALCULATION OF FINAL AWARD OF PERFORMANCE SHARE UNITS


The Performance Unit Grantee shall vest in the number of PSUs to the extent
provided for in this Section III unless otherwise provided for in Section V
(“Termination of Employment”).


A.    Performance Metrics. The vesting of 50% of the Target Shares will be
determined based upon the Company’s TSR Performance as determined under
paragraph B (the “TSR Performance Payout”); and 50% of the Target Shares will be
determined based upon the Company’s level of achievement of the Adjusted
Operating Cash Flow goal as described in paragraph C (the “Cash Flow Performance
Payout”). The Final Award equals the TSR Performance Payout plus the Cash Flow
Performance Payout.


TSR Performance
Payout %
x Target Shares
x 50%
+
Adjusted Operating
Cash Flow
Payout %
x Target Shares
x 50%
=
Final Award



B.    TSR Performance Payout. The TSR Performance Payout shall be determined as
follows:


a.    If the Company’s annualized TSR is greater than the median of the
annualized TSR of the Peer Healthcare Companies, then the TSR Performance Payout
will equal 100% plus five times the difference in percentage points up to a
maximum of 200%; provided, however, that if the Company’s annualized TSR is
negative, then in no event will the TSR Performance Payout be greater than 100%.


For example, if the Company’s annualized TSR is 25% and the median annualized
TSR of the Peer Healthcare Companies is 20%, then the TSR Performance Payout
would be 125% [100% + ((25% - 20%) x 5%)].


b.    If the Company’s TSR is less than the median of the annualized TSR among
the Peer Healthcare Companies, then the TSR Performance Payout will equal 100%
minus five times the difference in percentage points; provided, however, that if
the difference in percentage points is greater than 10, no TSR Performance
Payout will be earned with respect to this portion of the PSU.

2

--------------------------------------------------------------------------------



C.    Cash Flow Performance Payout. The Cash Flow Performance Payout shall be
determined in accordance with the following performance schedule:


Adjusted Operational Cash Flow
Payout
Percentage
Less than minimum
0%
Threshold
25%
Target
100%
Stretch
200%



A Payout Percentage corresponding to performance between two discrete values in
the table will be interpolated.


D.    Maximum Award. Anything in these Award Terms to the contrary
notwithstanding, the Final Award shall be reduced to the extent necessary to
reflect that the value of the Final Award may not exceed four times the Target
Share, valued as of the Grant Date.


IV.    DIVIDENDS


During the Award Period, dividend equivalents will be accrued on the Performance
Shares if and to the extent dividends are paid by the Company on Merck Common
Stock. Payment of such dividends will be made, without interest or earnings, at
the end of the Award only on the Final Award. Such dividends shall be paid as
additional shares in an amount equal to the sum of the dividends paid during the
Award Period on the Final Award divided by the price of a share of Merck common
stock on the date the Final Award is determined. If any portion of this PSU
award lapses, is forfeited or expires, no dividend equivalents will be credited
or paid on such portion. Any payment of dividend equivalents will be reduced to
the extent necessary for the Company to satisfy any tax or other withholding
obligations.


V.    TERMINATION OF EMPLOYMENT


A.    General Rule. If a Performance Unit Grantee’s employment is terminated
during the Award Period for any reason other than those specified in the
following paragraphs, this PSU award will be forfeited on the date employment
ends.


B.    Involuntary Termination. If a Performance Unit Grantee’s employment
terminates during the Award Period and the Company determines that employment
was involuntarily terminated on or after the first anniversary of the Grant
Date, a pro rata portion (based on the number of completed months held during
the Award Period prior to the date employment terminated) of this PSU Award will
be distributed at such time as it would have been paid if employment had
continued, based on actual performance during the Award Period as determined in
accordance with Section III. The remainder will be forfeited on the date
employment ends. The pro rata portion shall be determined by multiplying the
Final Award by a fraction, the numerator of which is the number of completed
months in the Award Period during which the Performance Unit Grantee was
employed by the Company or JV, and the denominator of which is 36. An
“involuntary termination” includes termination of employment by the Company as
the result of a restructuring or job elimination, but excludes non-performance
of duties and the reasons listed under paragraphs C through G of this section.


C.    Sale. If a Performance Unit Grantee’s employment is terminated during the
Award Period and the Company determines that such termination resulted from the
sale of his or her subsidiary, division or joint venture, the following portion
of this PSU Award will be distributed at such time as it would have been paid if
employment had continued, based on the Final Award: one-third if employment
terminates on or after the first day of the Award Period but before the first
anniversary thereof; two-thirds if employment terminates on or after the first
anniversary of the first day of the Award Period but before the second
anniversary thereof; and all if employment terminates on or after the second
anniversary of the

3

--------------------------------------------------------------------------------



first day of the Award Period. The remainder will be forfeited on the date a
Performance Unit Grantee’s employment ends.


D.    Retirement. If a Performance Unit Grantee terminates employment during the
Award Period by retirement (including early and disability retirement), then
this PSU Award will continue and be distributable on a pro rata basis at the
time active Performance Unit Grantees receive such distributions with respect to
that Award Period based on the Final Award. The pro rata portion shall be
determined by multiplying the Final Award by a fraction, the numerator of which
is the number of completed months in the Award Period during which the
Performance Unit Grantee was employed by the Company or JV, and the denominator
of which is 36. For Grantees who are employed in the U.S., “retirement” means a
termination of employment after attaining the earliest of (a) age 55 with at
least 10 years of service (b) such age and service that provides eligibility for
subsidized retiree medical coverage or (c) age 65 without regard to years of
service. For other Grantees, “retirement” is determined by the Company.


E.    Death. If a Performance Unit Grantee’s employment terminates due to death
during the Award Period, all of this PSU Award will continue and be distributed
to his or her estate at the time active Performance Unit Grantees receive such
distributions with respect to this PSU Award, based on the Final Award.


F.    Misconduct. If a Performance Unit Grantee’s employment is terminated as a
result of deliberate, willful or gross misconduct, this PSU Award will be
forfeited immediately upon the Performance Unit Grantee’s receipt of notice of
such termination.


G.    Disability. If a Performance Unit Grantee’s employment is terminated
during the Award Period and the Company determines that such termination
resulted from inability to perform the material duties of his or her role by
reason of a physical or mental infirmity that is expected to last for at least
six months or to result in death, whether or not he or she is eligible for
disability benefits from any applicable disability program, then this PSU Award
will continue and be distributable in accordance with its terms as if employment
had continued based on the Final Award and will be distributed at the time
active PSU Grantees receive distributions with respect to this PSU Award.


H.    Joint Venture Service. A transfer of a Performance Unit Grantee’s
employment to a joint venture, including, in the case of grants to Legacy Merck
Employees, any other entity in which the Company has determined that it has a
significant business or ownership interest, is not considered termination of
employment for purposes of this PSU Award. Such employment must be approved by,
and contiguous with employment by, the Company. The terms set out in paragraphs
A-G above apply to this PSU Award while a Performance Unit Grantee is employed
by the joint venture or other entity.


VI.    DISTRIBUTION OF PERFORMANCE SHARES


A.    General Rule. Following the end of the Award Period, each Performance Unit
Grantee shall be entitled to receive a number of shares of Common Stock equal to
the Final Award plus the shares for accrued dividend equivalents set forth in
Section IV, rounded to the nearest whole number (no fractional shares shall be
issued). Such distribution shall be made as soon as administratively feasible,
but in no event later than the end of the calendar year in which the Final Award
is determined in accordance with Section III. Unless otherwise determined by the
Committee, the Company shall withhold any applicable taxes directly from a
Performance Share Unit before it is denominated in actual shares of Common
Stock.


B.    Death. In the case of distribution on account of a Performance Unit
Grantee’s death, the portion of the Performance Share Unit distributable shall
be distributed to the Performance Unit Grantee’s estate. Unless the Committee
determines otherwise, the Company will withhold any applicable taxes directly
from a Performance Unit before it is denominated in actual shares of Common
Stock.

4

--------------------------------------------------------------------------------



VII.    TRANSFERABILITY


Prior to distribution pursuant to Section VI, the PSU Award shall not be
transferable, assignable or alienable except by will or the laws of descent or
distribution following a Performance Unit Grantee’s death.


VIII.    ADMINISTRATIVE POWERS


In addition to the Committee’s powers set forth in the Merck ISP, anything in
these Award Terms to the contrary notwithstanding, the Committee may revise the
terms of any PSU not yet granted or, with respect to any PSU not intended to
constitute “performance-based compensation” under Section 162(m) of the Code,
granted but prior to the end of an Award Period if unforeseen events occur and
which, in the judgment of the Committee, make the application of the Terms of
this PSU Award unfair and contrary to their intentions unless a revision is
made.


IX.
CLAWBACK POLICY FOR PSUS UPON SIGNIFICANT RESTATEMENT OF FINANCIAL RESULTS AND
CERTAIN COMPLIANCE VIOLATIONS



A.    PSUs Subject to Clawback. For employees in Band 600 and above, this PSU
Award will be subject to recoupment in the event of violations of the Company
policy for Recoupment of Compensation for Compliance violations as set forth in
Appendix A as amended from time to time. In addition, PSUs, and any proceeds
therefrom, are subject to the Company’s right to reclaim their benefits in the
event of a significant restatement of financial results for any Award Period,
pursuant to the process described below.


1. The Audit Committee of the Board will review the issues and circumstances
that resulted in a restatement of financial results to determine if the
restatement was significant and make an initial determination of the cause of
the restatement—that is whether the restatement was caused, in whole or in part,
by Executive Fault (as those terms are defined below); and


2. The Compensation and Benefits Committee of the Board will (a) recalculate the
Company's results for any Award Period with respect to PSUs that included an
Award Period which occurred during the restatement period; and (b) if it is
determined that such restatement was caused in whole or in part by the
Executive's Fault, the Compensation and Benefits Committee will seek
reimbursement from the Executive of that portion of the payout of the PSU that
the Executive received within 18 months of the restatement based on the
erroneous financial results.


B.    “Executive” means executive officers for the purposes of the Securities
Exchange Act of 1934, as amended.


C.    “Fault” means fraud or willful misconduct. "Willful misconduct" is
generally viewed as dereliction of a duty or unlawful or improper behavior
committed voluntarily and intentionally; something more than negligence. If the
Audit Committee determines that Fault may have been a factor causing the
restatement, the Audit Committee will appoint an independent investigator whose
determination shall be final and binding.


D.    Exclusions from Clawback. This Section does not apply to restatements that
the Audit Committee determines (1) are required or permitted under generally
accepted accounting principles (“GAAP”) in connection with the adoption or
implementation of a new accounting standard or (2) are caused due to the
Company's decision to change its accounting practice as permitted under GAAP.


E.    Compliance Violations. For employees in Band 600 and above, this PSU will
be subject to recoupment in the event of certain violations of Company policy in
accordance with the Company’s policy for Recoupment of Compensation for
Compliance Violations, as set forth in Appendix A (as may be amended from time
to time).

5

--------------------------------------------------------------------------------



X.    Change-in-Control


Upon the occurrence of a change-in-control (as such term is defined in the Merck
ISP, the Final Award will deemed to be earned at 100%. The final award will be
distributed at the same time and in the same manner as described in Section VI
(A).


If the Company terminates a Performance Unit Grantee’s employment for any reason
other than those described in paragraphs A and F of Section V, (1) during the
Award Period and (2) within two years following a change-in-control, the final
award will be determined and paid as described in the immediately preceding
paragraph.


XI.    SECTION 409A COMPLIANCE.


Anything in the ISP or these Award Terms to the contrary notwithstanding, no
distribution of PSUs may be made unless in compliance with Section 409A of the
Code or any successor thereto. In addition, distributions, if any, to a
“Specified Employee” as defined in Treas. Reg. Sec. 1.409A-1(i) or any successor
thereto, to the extent required by Section 409A of the Code, made due to a
separation from service (as defined in Section 409A) will not be made before the
first day of the sixth month following the separation from service, in the same
form as they would have been made had this restriction not applied; provided
further, that no dividend or dividend equivalents will be paid, accrued or
accumulated in respect of the period during which distribution was suspended.



6

--------------------------------------------------------------------------------



APPENDIX A
Recoupment of Compensation for Compliance Violations




POLICIES AND PROCEDURES


Policy
It is the policy of the Compensation and Benefits Committee of the Board of
Directors (the “Committee”) that the Committee will exercise its discretion to
determine whether to seek Recoupment of any bonus and/or other incentive
compensation paid or awarded to an Affected Employee with respect to any
performance period beginning after December 31, 2013, where it determines, in
consultation with the Audit Committee, that: a) the Affected Employee engaged in
misconduct, or failed to reasonably supervise an employee who engaged in
misconduct, that resulted in a Material Policy Violation relating to the
research, development, manufacturing, sales, or marketing of Company products;
and b) the Committee concludes that the Material Policy Violation caused
Significant Harm to the Company, as those terms are defined in this policy. The
Committee’s exercise of its discretion may take into account any considerations
determined by the Committee to be relevant.


Definitions
1. “Recoupment” is defined to include any and all of the following actions to
the extent permitted by law: (a) reducing the amount of a current or future
bonus or other cash or non-cash incentive compensation award, (b) requiring
reimbursement of a bonus or other cash-based incentive compensation award paid
with respect to the most recently completed performance period, (c) cancelling
all or a portion of a future-vesting equity award, (d) cancelling all or a
portion of an equity award that vested within the previous twelve-month period,
(e) requiring return of shares paid upon vesting and/or reimbursement of any
proceeds received from the sale of an equity award, in each case that vested
within the previous twelve-month period, and (f) any other method of reducing
the total compensation paid to an employee for any prior twelve-month period or
any current or future period.


2. A “Material Policy Violation” is defined as a material violation of a Company
policy relating to the research, development, manufacturing, sales, or marketing
of Company products.


3. An “Affected Employee” is an employee in Band 600 or higher who (i) engaged
in misconduct that results in a Material Policy Violation; or (ii) failed in his
or her supervisory responsibilities to reasonably manage or
 
monitor the conduct of an employee who engaged in misconduct that results in a
Material Policy Violation.


4. “Significant Harm” means a significant negative impact on the Company’s
financial operating results or reputation.


Procedures
1. The Committee, acting in consultation with the Audit Committee, shall
administer this policy and have full discretion to interpret and to make any and
all determinations under this policy, subject to the approval of the full Board
of Directors in the case of a determination to seek or waive Recoupment from the
Chief Executive Officer.


2. The General Counsel, in consultation with the Chief Ethics and Compliance
Officer and the Executive Vice President, Human Resources, is responsible for
determining whether to refer a matter to the Committee for review under this
policy and for assisting the Committee with its review. The Committee may
consult with other Board Committees and any external or internal advisors as it
deems appropriate.


3. If the Committee, acting in consultation with the Audit Committee, determines
that there is a basis for seeking Recoupment under this policy, the Committee
shall exercise its discretion to determine for each Affected Employee, on an
individual basis, whether, and to what extent and in which manner, to seek
Recoupment.


4. In exercising its discretion, the Committee may take into consideration, as
it deems appropriate, all of the facts and circumstances of the particular
matter and the general interests of the Company.


Delegation to Management for Certain Recoupment
Decisions
The Committee hereby delegates to the Chief Executive Officer (who may further
delegate as he deems appropriate) the authority to administer this policy and to
make any and all decisions under it regarding Affected Employees who are not
Section 16 Officers of the Company. Section 16 Officers are employees of the
Company who are subject to Section 16 of the Securities Exchange Act of 1934.
Management shall report to the Committee on any affirmative decisions to seek
Recoupment pursuant to this delegation.




7

--------------------------------------------------------------------------------



Disclosure of Recoupment Decisions
The Company will comply with all applicable securities laws and regulations,
including Securities and Exchange Commission disclosure requirements regarding
executive compensation. The Company may also, but is not obligated to, provide
additional disclosure beyond that required by law when the Company deems it to
be appropriate and determines that such disclosure is in the best interest of
the Company and its shareholders.


Miscellaneous
Nothing in this policy shall limit or otherwise affect any of the following: 1)
management’s ability to take any disciplinary action with respect to any
Affected Employee; 2) the Committee’s ability to use its negative discretion
with respect to any incentive compensation performance target at any time; or 3)
the Committee’s or management’s ability to reduce the amount (in whole or in
part) of a current or future bonus or other cash or non-cash incentive
compensation award to any executive or other employee for any reason as they may
deem appropriate and to the extent permitted by law. Nothing in this policy
shall replace or otherwise limit or affect the Clawback Policy for EIP Awards
Upon Significant Restatement of Financial Results and/or the Clawback Policy for
PSUs Upon Significant Restatement of Financial Results.






8